DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s time of filing the CON. 
Priority
This application is a CON of 16/703,668 12/04/2019 PAT 11115450
16/703,668 is a CON of 16/207,405 12/03/2018 PAT 10542061
16/207,405 is a CON of 15/658,057 07/24/2017 PAT 10154075
15/658,057 is a CON of 15/009,593 01/28/2016 PAT 9998515
15/009,593 is a CON of 14/336,392 07/21/2014 PAT 9270720
14/336,392 is a CON of 13/341,789 12/30/2011 PAT 8787570
13/341,789 has PRO 61/529,403 08/31/2011

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/03/2022 and 10/06/2022, the submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s drawings filed on 09/03/2021 have been inspected and are in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 09/03/2021 has been inspected and is in compliance with MPEP 608.01
Claim Objections
NO objections warranted at applicant’s initial time of filing the CON. 
Claim Interpretation – 35 USC 112th 6th or F
It is in the examiner’s opinion that claim[s] 1 – 20 do not invoke means for or step plus functional claim language under the meaning of the statue. 
Claim Rejections - 35 USC § 112
NO rejections warranted at applicant’s time of filing for the CON. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim[s] 1 are rejected on the ground of non-statutory double patenting as being unpatentable over claim[s] 1, 13 of U.S. Patent No. 1111550. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the pending application and the patented subject matter are not distinct in the following manner:
	Generating and providing a top level index file as a result of receiving a request from a playback device at a playback server, where the request identifies a piece of content, retrieving a list of assets/video streams with the identified piece of content using the playback server, filtering/selecting the list of assets/video streams using at least one predetermined criterion [i.e. capabilities of the playback device] using the playback server. Sending the top level index file to the playback device using the playback server.
Pending US Application # 17467027        US PAT # 1111550
                          1                                           1, 13, 
Claim[s] 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim[s] 1, 14 of U.S. Patent No. 10542061. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the pending application and the patented subject matter are not distinct in the following manner:
	Generating and providing a top level index file as a result of receiving a request from a playback device at a playback server, where the request identifies a piece of content, retrieving a list of assets/video streams with the identified piece of content using the playback server, filtering/selecting the list of assets/video streams using at least one predetermined criterion [i.e. capabilities of the playback device] using the playback server. Sending the top level index file to the playback device using the playback server.
Pending US Application # 17467027             US PAT # 10542061
                     1                                                        1, 14
Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s time of filing for the CON. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s time of filing for the CON. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1, 11 - 13, 15 - 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lane et al. [US PAT # 7925203] in view of Avkarogullari et al. [US PGPUB # 2009/0187957], hereinafter Avk, further in view of Sloo et al. [US PGPUB # 2007/0074254]
As per claim 1. Lane does teach a method of streaming a piece of content using a set of server computer systems [col. 1, lines 48 – 52, A communication system includes a broadcast center wirelessly broadcasting multimedia streams to wireless receivers over a wireless broadcast link. The receivers are provided with control data associated with the multimedia stream over a bidirectional wireless link.], the method comprising:

	encoding multiple video streams associated with a piece of content using an encoding system [Figure # 3, and col. 5, lines 20 – 22, At block 62 the multimedia streams associated with the control information exchange are sent to and decoded by the mobile station 16. Then at Col. 6, lines 42 – 45, 9. The system of claim 1, further comprising at least one digital broadcast multimedia (DBM) controller useful at least for encrypting, encoding and/or aggregating the multimedia stream.];

	encrypting the multiple encoded video streams  based upon common cryptographic information to obtain multiple protected video streams [col. 2, lines 66 – 67 and col. 3, lines 1 – 6, The streams can be sent to a computer-implemented multimedia server 20, which, if desired, can include a separate or integral digital rights management (DRM) server to encrypt the streams in accordance with digital rights management principles known in the art using encryption keys generated by the server 20 or provided over a bidirectional link by a digital broadcast media (DBM) controller 22 or other source.];

	storing the multiple protected video streams in memory at a server system [col. 2, lines 64 – 66, The multimedia streams can be from one or more sources 18 that communicate with or are otherwise associated with the NOC 12.];

	storing the common cryptographic information at a digital rights management system [col. 3, lines 6 – 9, The multimedia server 20 can thus include an integrated or separate digital rights management center that provides encryption keys as appropriate to enforce digital rights policies.];

	receiving at the server system a request from the playback device for at least a portion of an initial stream [col. 4, lines 31 – 37, For instance, a user of the mobile station 16 can register on the broadcast network using the bidirectional link 36. The user can also subscribe to various multimedia broadcast services that might be provided on the broadcast channel 14, and can indicate a preference for a level of service (e.g., base layer only, base layer plus enhancement layer, etc.) and be billed accordingly.], where the initial stream is one of the multiple protected video [col. 3, lines 29 – 31, As shown, the mobile station 16 includes a processor 26 that drives an audio, video, or audio/video (A/V) display 28, for presenting the multimedia streams on the display 28];

	sending the requested at least a portion of the initial stream to the playback device from the server system [col. 4, lines 31 – 37, For instance, a user of the mobile station 16 can register on the broadcast network using the bidirectional link 36. The user can also subscribe to various multimedia broadcast services that might be provided on the broadcast channel 14, and can indicate a preference for a level of service (e.g., base layer only, base layer plus enhancement layer, etc.) and be billed accordingly.];

	receiving at the digital nights management system a request from the playback device for the common cryptographic information [Figure # 2, and col. 4, lines 57 – 62, The mobile station 16 determines the need for one or more program keys for decrypting one or more multimedia streams and requests a data connection over the bidirectional link 36 through the NCC 34 at block 49. The mobile station 16 requests the keys from the DRM server at block 52.]; and

	sending the common cryptographic information to the playback device
from the digital rights management system [figure # 2, and col. 4, lines 62 – 67 and col. 5, lines 1 – 5, At block 53, the M.S. request (its right to receive the keys) is authenticated by the DRM server. Assuming the mobile station is authorized to receive the keys, the keys are sent from the DBM controller 22 to the NCC controller/router 40 at block 50. From there, the keys are sent to the mobile station 16 at block 54 using the bidirectional link 36, either directly from the DBM controller 22 (when the link 36 is a Bluetooth or 802.001 link, for example, which directly links the controller 22 to the mobile station 16) or through the NCC 34.], where the common cryptographic
information sent to the playback device is encrypted [col. 4, lines 66 – 67, and col. 5, lines 1 – 4, From there, the keys are sent to the mobile station 16 at block 54 using the bidirectional link 36, either directly from the DBM controller 22 (when the link 36 is a Bluetooth or 802.001 link [i.e. applicant’s common cryptographic information sent to the playback device is encrypted], for example, which directly links the controller 22 to the mobile station 16) or through the NCC 34.].
	While Lane does not teach clearly receiving a request from a playback device at a playback server system, where the request (i) identifies a piece of content and (ii) describes the playback device:
	selecting a set of streams based upon information that describes a plurality of streams associated with the identified piece of content, where;
	the selection is based upon at least one device capability possessed by the playback device, and 
	the selected set of streams includes a plurality of the multiple streams;
	in response to the received request, generating a top level index that describes each stream in the selected set of streams and enables retrieval of the common cryptographic information;
	sending the generated top level index file to the playback device using the playback server system.
	However, Avk does teach receiving a request from a playback device at a playback server system, where the request (i) identifies a piece of content [paragraph: 0033, lines 1 – 5, When a user of the host device 106 visits the online media store 102 to browse or search and then purchase a media item, the online media store 102 can process a purchase (or rental) for the media item] and (ii) describes the playback device [Figure # 6, and paragraph: 0050, the media item distribution process 600 can begin with a decision 602 that determines whether a media item is to be distributed to a playback device (media playback device). When the decision 602 determines that a media item is not to be distributed to a playback device at this time, the media item distribution process 600 can wait until distribution is needed. In other words, the media item distribution process 600 can be invoked when a media item file is to be distributed to a playback device.];
	selecting a set of streams based upon information that describes a plurality of streams associated with the identified piece of content [paragraph: 0051, lines 1 – 7, In any case, when the decision 602 determines that a media item file is to be distributed to a playback device, a decision 604 can determine whether the media item file has a multi-part format. When the decision 604 determines that the media item file has a multi-part format, processing can be performed to deliver appropriate parts of the multi-part media item to be playback device.], where:
	the selection is based upon at least one device capability possessed by the playback device [paragraph: 0010, lines 1 – 4, As a method of distributing media item data to a media playback device, one embodiment of the invention can, for example, include at least: determining capabilities of the media playback device; determining a set of parts of a media item having a multi-part format based on the capabilities of the media playback device], and 
	the selected set of streams includes a plurality of the multiple streams [paragraph: 0009, lines 1 – 7, As a method for processing a digital media asset for presentation, one embodiment of the invention can, for example, include at least: identifying a digital media asset having high quality video; processing the high quality video to produce multiple reduced quality streams that are complementary; distributing the multiple reduced quality video streams to a host device;].
	It would have been obvious to one of ordinary skilled in the art at time of the invention to combine the teachings of Lane and Avk in order of sending the multimedia and control data over the bidirectional link to one or more users of one or more mobile stations of Lane to include assessing by the media server the capabilities of the mobile stations before distributing video assets to the mobile stations of Avk. This would allow for the efficient use of the bandwidth that is needed to stream the video asset to the specific type of mobile station. See paragraph: 0037, lines 15 — 19 of Avk.
	Lane and Avk do not teach clearly in response to the received request, generating a top level index that describes each stream in the selected set of streams and enables retrieval of the common cryptographic information;
	sending the generated top level index file to the playback device using the playback server system.	
	However, Sloo does teach in response to the received request, generating a top level index that describes each stream in the selected set of streams and enables retrieval of the common cryptographic information [Figure # 2, and paragraph: 0022, lines 1 — 3, the search engine performs a content search based on the search input and returns content search results [i.e. applicant’s generating a top level index] that satisfy the content search input 206. Then at paragraph: 0021, lines 9 — 14, the received content search input that is inputted in the search engine 204, can be hosted on the content provider (i.e. Applicant’s playback server)];
	sending the generated top level index file to the playback device using the playback server system [Figure # 2, and paragraph: 0022, lines 3 — 4, the client device then displays at least a portion of the search results to the user 208. paragraph: 0023, lines 17 — 18, the user can scroll or navigate through the entire set of filtered results].
	It would have been obvious to one of ordinary skilled in the art at time of the invention to combine the teachings of Lane as modified and Sloo in order for the users of one or more mobile stations at a display interface of multimedia items of Lane as modified to include user defined filtering instructions as search terms to look for video items stored at the media server of Sloo. This would allow for the user to locate desired content in a faster more efficient environment. See paragraph: 0025, lines 3 - 5 of Sloo.
As per claim 11. Lane as modified does teach the method of claim 1, wherein the at least one device capability comprises at least one selected from the group consisting of playback capabilities [Avk, paragraph: 0010, lines 1 – 4, As a method of distributing media item data to a media playback device, one embodiment of the invention can, for example, include at least: determining capabilities of the media playback device; determining a set of parts of a media item having a multi-part format based on the capabilities of the media playback device], display aspect ratio, and/or anticipated maximum network connection data rate.
As per claim 12. Lane as modified does teach the method of claim 1, wherein the at least one capability is communicated to the server system in the form of a product identifier [Avk, paragraph: 0033, lines 1 – 7, When a user of the host device 106 visits the online media store 102 to browse or search and then purchase a media item, the online media store 102 can process a purchase (or rental) for the media item [i.e. applicant’s product identifier]. Then, the associated electronic file for the purchased media item can be downloaded from a media repository 108 to the host computer 106 via the network 104. For example, the media repository can store a plurality of media items that are available on the online media store 102. In one embodiment, one or more of the media items can be stored in the media repository 108 using a multi-part media item file 110. In such case, the multi-part media item file 110 can be downloaded to the host device 106 via the network 104. Thereafter, at the host device 106, the multi-part media item file 110 can be stored and utilized for presentation (e.g., playback) of the associated media item at the host device 106. Additionally, if the host device 106 is also configured to manage media items for one or more of the media presentation devices 112, 114 or 116, the host device 106 can also download the multi-part media item file (MPMIF) 110 to one or more of the media presentation devices 112, 114 or 116. However, as discussed in more detail below, given the media playback capabilities at the particular media presentation devices 112, 114 and 116, the host device 106 may download only a subset of the multi-part media item file 110 to a particular media presentation device.].
As per claim 13. Lane as modified does teach the method of claim 12, wherein the method further comprises:
maintaining a database of product identifiers and associated device capabilities by the server system [Avk, paragraph: 0033, lines 1 – 7, When a user of the host device 106 visits the online media store 102 to browse or search and then purchase a media item, the online media store 102 can process a purchase (or rental) for the media item [i.e. applicant’s product identifier]. Then, the associated electronic file for the purchased media item can be downloaded from a media repository 108 to the host computer 106 via the network 104. For example, the media repository can store a plurality of media items that are available on the online media store 102. In one embodiment, one or more of the media items can be stored in the media repository 108 using a multi-part media item file 110. In such case, the multi-part media item file 110 can be downloaded to the host device 106 via the network 104. Thereafter, at the host device 106, the multi-part media item file 110 can be stored and utilized for presentation (e.g., playback) of the associated media item at the host device 106. Additionally, if the host device 106 is also configured to manage media items for one or more of the media presentation devices 112, 114 or 116, the host device 106 can also download the multi-part media item file (MPMIF) 110 to one or more of the media presentation devices 112, 114 or 116. However, as discussed in more detail below, given the media playback capabilities at the particular media presentation devices 112, 114 and 116, the host device 106 may download only a subset of the multi-part media item file 110 to a particular media presentation device ]; and
utilizing the product identifiers provided by the playback device to retrieve the associated device capabilities [Avk, paragraph: 0010, lines 1 – 4, As a method of distributing media item data to a media playback device, one embodiment of the invention can, for example, include at least: determining capabilities of the media playback device; determining a set of parts of a media item having a multi-part format based on the capabilities of the media playback device]; and
applying filters to lists of available assets when generating the top level index file [Sloo, Figure # 2, and paragraph: 0022, lines 1 — 3, the search engine performs a content search based on the search input and returns content search results [i.e. applicant’s generating a top level index] that satisfy the content search input 206. Then at paragraph: 0021, lines 9 — 14, the received content search input that is inputted in the search engine 204, can be hosted on the content provider (i.e. Applicant’s playback server)].
As per claim 15. Lane as modified does teach the method of claim 13, wherein, when an asset is a video stream, the database describes characteristics of the video stream, the characteristics comprising at least one selected from the group consisting of a language associated with the video stream, the maximum bitrate at which the video stream is encoded, the frame rate of the video stream, the resolution [Avk, Figure # 1, and paragraph: 0031, lines 15 – 22, For example, the host device 106 can support different types of media presentation devices that have different capabilities given their hardware, software or configuration differences. FIG. 1 illustrates several representative media presentation devices, including a moderate resolution media playback device 112, a low resolution media playback device 114 and a high-resolution media playback device 116.] and a sample aspect ratio of the video stream.
As per claim 16. Lane as modified does teach the method of claim 13, wherein, when an asset is an audio stream, the database describes characteristics of the audio stream, the characteristics comprising ai feast one selected from the group consisting of a language of the audio stream [Sloo, Figure # 3, and paragraph: 0027, lines 1 — 6, and lines 8 - 10, the media descriptor 300 is a multi - field database record. When a query is made of one or more categories, all media descriptors matching the query are returned. Then at paragraph: 0026, lines 1 - 9, each media asset that is available from the content provider or other provider has an associated media descriptor. The media descriptor contains various metadata that is able to identify or characterize the media asset], the encoding of the audio stream, and the bandwidth requirements of the audio stream.
As per claim 17. Lane as modified does teach the method of claim 13, wherein, when the asset is a subtitle stream, the database describes characteristics of the subtitle steam, the characteristics comprising at least one selected from the group consisting of a language of the subtitle stream [Sloo, Figure # 3, and paragraph: 0027, lines 1 — 6, and lines 8 - 10, the media descriptor 300 is a multi - field database record. When a query is made of one or more categories, all media descriptors matching the query are returned. Then at paragraph: 0026, lines 1 - 9, each media asset that is available from the content provider or other provider has an associated media descriptor. The media descriptor contains various metadata that is able to identify or characterize the media asset], the encoding of the subtitle stream, and the bandwidth requirements of the subtitle stream. 
As per claim 18.  Lane as modified does teach the method of claim 1, wherein the request can describe the playback device with information comprising at least one selected from the group consisting of playback capabilities of the playback device [Avk, paragraph: 0010, lines 1 – 4, As a method of distributing media item data to a media playback device, one embodiment of the invention can, for example, include at least: determining capabilities of the media playback device; determining a set of parts of a media item having a multi-part format based on the capabilities of the media playback device], a user account to which the playback device is registered, and information indicative of the geographic location of the playback device.

Claim[s] 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lane et al. [US PAT # 7925203] in view of Avkarogullari et al. [US PGPUB # 2009/0187957], hereinafter Avk, and Sloo et al. [US PGPUB # 2007/0074254] as applied to claim[s] 1 above, and further in view of Farrugia et al. [US PGPUB # 2008/0294901].
As per claim 2. Lane and Avk and Sloo do teach what is taught in the rejection of claim 1 above. 
Lane and Avk and Sloo do not clearly teach the method of claim 1, wherein the top level index comprises information to access a portion of a container file containing the common cryptographic information.
However, Farrugia does teach the method of claim 1, wherein the top level index comprises information to access a portion of a container file containing the common cryptographic information [Figure # 6A, and paragraph: 0048, lines 1 – 4, Specifically, FIG. 6A illustrates the content caching server set 105 providing to the computer 115 a media file 625 that has two pieces of encrypted content 645 and 655, two empty slots 650 and 660, and a file header 140. It also illustrates the DRM server set 110 providing to the computer 115 two cryptographic keys, where content key 630 is for decrypting content piece 645 and content key 665 is for decrypting content piece 655. Finally, FIG. 6A illustrates the media file 625 [i.e. applicant’s top level index] after the computer has inserted content keys 630 and 665 respectively into slots 650 and 660. ].
It would have been obvious to one of ordinary skilled in the art at time of the invention to combine the teachings of Lane as modified and Farrugia in order for the users of one or more mobile stations at a display interface of multimedia items of Lane as modified to include digital right media server with dynamic policy enforcement of Farrugia. This would allow for the user to view the multimedia service providers policy for all media items and select the media item to which they have access. See paragraph:0005 of Farrugia.  

Claim[s] 3, 5, 6, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lane et al. [US PAT # 7925203] in view of Avkarogullari et al. [US PGPUB # 2009/0187957], hereinafter Avk, and Sloo et al. [US PGPUB # 2007/0074254] as applied to claim[s] 1 above, and further in view of Thorwirth et al. [US PGPUB # 2013/0054972]
As per claim 3. Lane and Avk and Sloo do teach what is taught in the rejection of claim 1 above. 
Lane and Avk and Sloo do not clearly teach the method of claim 1, wherein the top level index comprises information that enables retrieval of ai least one video stream of the multiple protected video streams.
However, Thorwirth does teach the method of claim 1, wherein the top level index comprises information that enables retrieval of at least one video stream of the multiple protected video streams [Thorwirth, paragraph: 0009, lines 1-4, In adaptive streaming systems, the source media is often organized on a media server with the help of a top level index file pointing to a number of alternate streams that contain the actual video and audio data.].
	It would have been obvious to one of ordinary skilled in the art at time of the invention to combine the teachings of Lane as modified and Thorwirth in order of sending the multimedia and control data over the bidirectional link to one or more users of one or more mobile stations of Lane as modified to include encrypting the multimedia with encryption key while in transit to the mobile station of Thorwirth. This would allow for the multimedia data to be secured while in transit based on the unique parameters of the mobile station. See paragraph: 0033 – 0035 of Thorwirth. 
As per claim 5. Lane as modified does teach the method of claim 1, wherein the top level index comprises information that identifies a location of a set of one or more assets containing the selected set of streams [Thorwirth, paragraph: 0009, lines 1-4, In adaptive streaming systems, the source media is often organized on a media server with the help of a top level index file pointing to a number of alternate streams that contain the actual video and audio data.].
As per claim 6. Lane as modified does teach the method of claim 1, wherein the top level index comprises information that enables the playback device to request a set of one or more index files that index the available streams [Avk, paragraph: 0033, lines 1 – 9, Avk, paragraph: 0033, lines 1 – 7, When a user of the host device 106 visits the online media store 102 to browse or search and then purchase a media item, the online media store 102 can process a purchase (or rental) for the media item [i.e. applicant’s product identifier]. Then, the associated electronic file for the purchased media item can be downloaded from a media repository 108 to the host computer 106 via the network 104. For example, the media repository can store a plurality of media items that are available on the online media store 102.]. 
As per claim 7. Lane as modified does teach the method of claim 1, wherein the top level index comprises location information for each stream [Thorwirth, paragraph: 0009, lines 1-4, In adaptive streaming systems, the source media is often organized on a media server with the help of a top level index file pointing to a number of alternate streams that contain the actual video and audio data.].
Claim[s] 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lane et al. [US PAT # 7925203] in view of Avkarogullari et al. [US PGPUB # 2009/0187957], hereinafter Avk, and Sloo et al. [US PGPUB # 2007/0074254] as applied to claim[s] 1 above, and further in view of Kwon et al. [US PGPUB # 2011/0116772]
As per claim 4. Lane and Avk and Sloo do teach what is taught in the rejection of claim 1 above. 
Lane and Avk and Sloo do not clearly teach the method of claim 1, wherein the ton level index comprises information that enables retrieval of at least one trick play stream of the set of streams.
However, Kwon does teach the method of claim 1, wherein the top level index comprises information that enables retrieval of at least one trick play stream of the set of streams [Paragraph: 0008, According to an aspect of an exemplary embodiment, there is provided a method of providing a trick play service at a server, the method including: generating a media presentation description (MPD) file including information about at least one piece of trick play data; transmitting the MPD file to a client; and transmitting the at least one piece of trick play data to the client in response to a request by the client based on the MPD file. Where at paragraph: 0091, In operation 240, the client 220 requests the server 210 for the MPD file including the information about the trick play data [i.e. applicant’s trick play stream] and receives the requested MPD file [i.e. applicant’s top level index] from the server 210.].
It would have been obvious to one of ordinary skilled in the art at time of the invention to combine the teachings of Lane as modified and Kwon in order of sending the multimedia and control data over the bidirectional link to one or more users of one or more mobile stations of Lane as modified to include encrypting the multimedia with encryption key while in transit to the mobile station of Kwon. This would allow for the multimedia data to be secured while in transit based on the unique parameters of the mobile station. See paragraph: 0023, lines 1 – 8 of Kwon. 
Claim[s] 8, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lane et al. [US PAT # 7925203] in view of Avkarogullari et al. [US PGPUB # 2009/0187957], hereinafter Avk, and Sloo et al. [US PGPUB # 2007/0074254] as applied to claim[s] 1 above, and further in view of Nair et al. [US PAT # 7177818]
As per claim 8. Lane and Avk and Sloo do teach what is taught in the rejection of claim 1 above. 
Lane and Avk and Sloo do not clearly teach the method of claim 1, further comprising, in response to the received request, providing the playback device with a playback location in the piece of content from a previous play ever.
	However, Nair does teach the method of claim 1, further comprising, in response to the received request, providing the playback device with a playback location in the piece of content from a previous play ever [Col. 13, lines 8- 11, and
lines 17 - 20, once the item information has been arranged, the base server 76 includes
the URL or universal resource locator link of the e-commerce website from which the
particular item reported from the website. Then the base server 76 reports the
requested items or information by creating a webpage in XML to display all the of the
item information].
	It would have been obvious to one of ordinary skilled in the art at time of the invention to combine the teachings of Lane as modified and Nair in order of sending the multimedia and control data over the bidirectional link to one or more users of one or more applications on the mobile stations for use of the multimedia data of Lane as modified to include the content item information to be reported to the user of the mobile station from a media server in an application format of Nair. This would allow for formatting the content information in a suitable application format that is compatible with the mobile station display device application that the user is using to view the content item information on the mobile station. See Col. 6, lines 15 - 19 Nair.
As per claim 19. Lane as modified does teach the method of claim 1, wherein the top level index is a top level index file comprising an XML string for each stream in the set of streams [Nair, Col. 13, lines 8- 11, and lines 17 - 20, once the item information has been arranged, the base server 76 includes the URL or universal resource locator link of the e-commerce website from which the particular item reported from the website. Then the base server 76 reports the requested items or information by creating a webpage in XML to display all the of the item information].

Claim[s] 9, 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lane et al. [US PAT # 7925203] in view of Avkarogullari et al. [US PGPUB # 2009/0187957], hereinafter Avk, and Sloo et al. [US PGPUB # 2007/0074254] as applied to claim[s] 1 above, and further in view of Park et al. [US PAT # 8266115]
As per claim 9. Lane and Avk and Sloo do teach what is taught in the rejection of claim 1 above. 
Lane and Avk and Sloo do not clearly teach the method of claim 1, wherein the top level index describes at least a maximum bitrate of each of the plurality of the multiple protected video streams.
	However, Park does teach the method of claim 1, wherein the top level index describes at least a maximum bitrate of each of the plurality of the multiple protected video streams [col. 8, lines 27 – 33, The two or more items of electronic content may encode the same song, or portions of the same song, however the data that makes up the two or more items of electronic content may not be identical. For instance, the items of electronic content may be encoded using different encoding techniques or quality characteristics, e.g., bit rates, or may encode different amounts of silence.].
	It would have been obvious to one of ordinary skilled in the art at time of the invention to combine the teachings of Lane as modified and Park in order of sending the multimedia and control data over the bidirectional link to one or more users of one or more applications on the mobile stations for use of the multimedia data of Lane as modified to include content deduplication technique of Park. This would allow for a user to determine whether or not received multimedia data from the media server is a duplicate of content already received according to a score threshold criteria. See Col. 1, lines 49 - 60 of Park.
As per claim 20. Lane as modified does teach the method of claim 1, wherein the set of streams comprises a set of alternative video streams associated with the piece of content and each alternative stream encodes the piece of content at a different bitrate [Park, col. 8, lines 27 – 33, The two or more items of electronic content may encode the same song, or portions of the same song, however the data that makes up the two or more items of electronic content may not be identical. For instance, the items of electronic content may be encoded using different encoding techniques or quality characteristics, e.g., bit rates, or may encode different amounts of silence.].
Claim[s] 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lane et al. [US PAT # 7925203] in view of Avkarogullari et al. [US PGPUB # 2009/0187957], hereinafter Avk, and Sloo et al. [US PGPUB # 2007/0074254] as applied to claim[s] 1 above, and further in view of Lindquist et al. [US PGPUB # 2014/0068264]
As per claim 10. Lane and Avk and Sloo do teach what is taught in the rejection of claim 1 above. 
Lane and Avk and Sloo do not clearly teach the method of claim 1, wherein the common cryptographic information stored at the digital rights management system is encrypted.
	However, Lindquist does teach the method of claim 1, wherein the common cryptographic information stored at the digital rights management system is encrypted [ paragraph: 0177, how the system of the present invention takes care of the security of the downloadable DRM agent will now be discussed. Secret keys and licenses are stored in an HDS (PlayReady database). It stores all persistent information related to DRM licenses, including license keys (secrets). The database encrypts all keys stored in the HDS using keys derived from the unique device private key. The unique device private key (and certificate) is created at the run time the very first time the DRM Fusion Agent is initialized, that is to say the first time the application is run after installation. To create the device key and the certificate a model key (or application key) is used in the following procedure: 
	Where at paragraph: 0178, for downloadable application, the unique model key should be part of the application image; 
	Where at paragraph: 0179, the generated device key is stored as an encrypted file (encrypted by a key derived from the model key).
	Where at paragraph: 0180, To summarize, the root of the trust key is the application or model private key. This is stored in the application image in encrypted format.
	Where at paragraph: 0181, It must be noted that the DRM Fusion Agent protects the device key by using SW obfuscation technologies.].
It would have been obvious to one of ordinary skilled in the art at time of the invention to combine the teachings of Lane as modified and Lindquist in order of sending the multimedia and control data over the bidirectional link to one or more users of one or more mobile stations of Lane as modified to include using dynamic encrypting keys for the encryption of the multimedia while in transit to the mobile station of Lindquist. This would allow for the multimedia data to be secured while in transit based on the unique parameters of the mobile station. See paragraph: 0018 of Lindquist. 
Claim[s] 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lane et al. [US PAT # 7925203] in view of Avkarogullari et al. [US PGPUB # 2009/0187957], hereinafter Avk, and Sloo et al. [US PGPUB # 2007/0074254] as applied to claim[s] 13 above, and further in view of Field et al. [US PGPUB # 2013/0018632]
As per claim 14. Lane and Avk and Sloo do teach what is taught in the rejection of claim 13 above. 
Lane and Avk and Sloo do not clearly teach the method of claim 13, wherein the database lists the name of a file containing an asset, and of least one content delivery network on which the asset is located. 
However, Field does teach the method of claim 13, wherein the database lists the name of a fie containing an asset, and of least one content delivery network on which the asset is located [paragraph: 0062, the manifest field of the telemetry message may identify a location of where the content asset being fetch from, that is currently being consumed at the downstream device].
It would have been obvious to one of ordinary skilled in the art at time of the invention to combine the teachings of Lane as modified and Field in order of sending the multimedia and control data over the bidirectional link to one or more users of one or more mobile stations of Lane as modified to include a telemetry manager of Field. This would allow for the user of the mobile station to recognize whether or not the video service provider or DRM server from the media server are operating normally. See paragraph: 0004 of Field.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434